Title: From George Washington to William Livingston, 21 June 1778
From: Washington, George
To: Livingston, William


                    
                        D. Sir
                        Head Qrs in Jersey near Coryel’s June 21st 1778
                    
                    I am now arrived myself on the East side of the Delaware, and the main body of the Army is on the Other from whence it will cross as soon as possible. This would have been effected in part to day, had it not been for the rain and the very doubtful appearance of the morning, which prevented the Troops from moving till it was late. The Afternoon will be employed in passing the Artillery and such Baggage as can be got over. I should have written you before upon the subject of our advance, had I not been extremely occupied in putting matters in train for it, and had I not supposed you would have received regular intelligence from Genl Dickinson respecting it, with whom I have corresponded, as having the military direction of the Militia. I have only to add that I shall be exceedingly happy in your information from time to time of the Enemy’s movements, and in your sentiments of their  probable operations & routs. I have the Honor to be with great regard & respect Dr sir yr Most Obedt servt
                    
                        G. Washington
                    
                